People ex rel. Brackley v Warden, Brooklyn Detention Complex (2016 NY Slip Op 04247)





People ex rel. Brackley v Warden, Brooklyn Detention Complex


2016 NY Slip Op 04247


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2016-04829	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Patrick J. Brackley, on behalf of Jeffrey McDonald, petitioner, 
vWarden, Brooklyn Detention Complex, et al., respondents.


Patrick J. Brackley, New York, NY (Albert Brackley of counsel), petitioner pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (Jane Grinberg of counsel), for respondents.
Writ of habeas corpus in the nature of an application to set bail upon Richmond County Indictment No. 61/16.

ADJUDGED that the writ is sustained, without costs or disbursements, bail on Richmond County Indictment No. 61/16 is granted in the sum of $1,000,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $1,000,000 as a cash bail alternative, on condition that (1) the defendant surrender any and all passports he may have to the Office of the Richmond County District Attorney and is prohibited from applying for any new or replacement passports; (2) the defendant wear an electronic monitoring bracelet, with monitoring services to be provided by an entity approved by the Office of the Richmond County District Attorney and paid for by the defendant; and (3) the defendant not travel outside of the counties comprising the City of New York in the State of New York, subject to any modification directed by the Supreme Court, Richmond County; and it is further,
ORDERED that any violations of the conditions set forth herein relating to the electronic monitoring of the defendant and the defendant's travel shall be reported immediately by the electronic monitoring service to the Office of the Richmond County District Attorney; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $1,000,000 or has deposited the sum of $1,000,000 as a cash bail alternative, (2) surrendered any and all passports to the Office of the Richmond County District Attorney, and (3) arranged for electronic monitoring with an entity approved by the Office of the Richmond County District Attorney, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., AUSTIN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court